FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                   UNITED STATES COURT OF APPEALSNovember 12, 2020
                                                                Christopher M. Wolpert
                                 TENTH CIRCUIT                      Clerk of Court



DEONTA DEJUAN BALLARD,

       Petitioner - Appellant,

v.                                                       No. 20-5088
                                             (D.C. No. 4:19-CV-00662-CVE-JFJ)
JIMMY MARTIN,                                            (N.D. Okla.)

       Respondent - Appellee.


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY


Before PHILLIPS, MURPHY, and McHUGH, Circuit Judges.


      This matter is before the court on Deonta Dejuan Ballard’s pro se request

for a certificate of appealability (“COA”). He seeks a COA so he can appeal the

district court’s dismissal, on timeliness grounds, of his 28 U.S.C. § 2254 habeas

petition. See 28 U.S.C. § 2253(c)(1)(A) (providing no appeal may be taken from

the dismissal of a § 2254 petition unless the petitioner first obtains a COA);
id. § 2244(d)(1) (setting out a one-year limitations period running from the date

on which the state conviction became final). Because Ballard has not “made a

substantial showing of the denial of a constitutional right,” id. § 2253(c)(2), this

court denies his request for a COA and dismisses this appeal.
      An Oklahoma state jury found Ballard guilty of robbery with a firearm (two

counts), first degree burglary, kidnapping for extortion, kidnapping, and felony

possession of a firearm. Following the sentencing phase of the trial, the jury

found that Ballard had two prior felony convictions and recommended a life

sentence for each of his six convictions. The state trial court sentenced Ballard

accordingly.

      On December 2, 2019, Ballard filed the instant § 2254 habeas petition in

the United States District Court for the Northern District of Oklahoma, raising

numerous claims of error in the state court proceedings. The respondent Warden

filed a motion to dismiss Ballard’s petition on the ground it was filed outside the

limitations period set out in § 2244(d)(1). In his response to the Warden’s motion

to dismiss, Ballard did not seriously contest that, even with the application of

statutory tolling, his petition was untimely. Instead, Ballard asked the district

court to equitably toll the limitations period. In a thorough and well-reasoned

order, the district court confirmed statutory tolling did not render Ballard’s

§ 2254 petition as timely and concluded Ballard had not come close to

demonstrating the type of extraordinary circumstances that would entitle him to

equitable tolling. In so concluding, the district court specifically noted that even

if it equitably tolled the limitations period for the entire time Ballard was in lock-

down, his petition would still be untimely. The district court also denied


                                         -2-
Ballard’s Federal Rule of Civil Procedure 59(e) motion on the ground it merely

reiterated arguments already rejected in the order denying Ballard’s petition.

      The obtaining of a COA is a jurisdictional prerequisite to Ballard’s appeal

from the dismissal of his § 2254 petition. Miller-El v. Cockrell, 537 U.S. 322,

336 (2003). To be entitled to a COA, he must make “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). That is, he must

demonstrate “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El, 537 U.S. at 336 (quotations omitted). When a district court dismisses a

§ 2254 motion on procedural grounds, a petitioner is entitled to a COA only if he

shows both that reasonable jurists would find it debatable whether he had stated a

valid constitutional claim and debatable whether the district court’s procedural

ruling was correct. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). As a further

overlay, we review for abuse of discretion the district court’s decision that

Ballard is not entitled to have the § 2244(d) limitations period equitably tolled or

is only entitled to a limited period of statutory tolling. See Burger v. Scott, 317
F.3d 1133, 1141 (10th Cir. 2003).

      Having undertaken a review of Ballard’s appellate filings, the district

court’s orders, and the entire record before this court pursuant to the framework


                                          -3-
set out in Miller-El and Slack, we conclude Ballard is not entitled to a COA. The

district court’s resolution of Ballard’s § 2254 petition is not deserving of further

proceedings or subject to a different resolution on appeal. In so concluding, there

is no need for this court to repeat the thorough analysis set out in the district

court’s orders. Accordingly, this court DENIES Ballard’s request for a COA and

DISMISSES this appeal.

                                            ENTERED FOR THE COURT


                                            Michael R. Murphy
                                            Circuit Judge




                                          -4-